      Case 1:19-cr-00068-PLM ECF No. 29 filed 07/08/19 PageID.71 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                              Hon. Paul L. Maloney
 v.
                                                              Case No. 1:19-cr-68
 JONATHAN RYAN LEDOUX, 22508-040

        Defendant.
 ________________________________/

                                        ORDER

        The Court has received a request from the Federal Bureau of Prisons for an

extension of time until July 19, 2019 to complete the psychiatric/psychological evaluation

of defendant ordered previously in this matter. The Court finds good cause for the

requested extension. As such:

        IT IS HEREBY ORDERED that the Federal Bureau of Prisons may have the

requested additional time, and the psychiatric/psychological evaluation of defendant

Jonathan Ryan Ledoux shall be completed July 19, 2019, with the report submitted to the

Court by August 2, 2019.


Dated: July 8, 2019                                     /s/ Ellen S. Carmody
                                                       ELLEN S. CARMODY
                                                       U.S. Magistrate Judge
